NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
1. (Currently Amended). A docking device, including: 
a first connection port, connected to a host to provide a host voltage to the host; wherein the first connection port is a USB Type-C connector; a second connection port, connected to an external power to obtain an input voltage; wherein the second connection port is a USB Type-C connector; at least one peripheral equipment connection port, connected to a peripheral device to provide a peripheral device voltage to the peripheral device; a power converter, connected to the first connection port, the second connection port and the at least one peripheral equipment connection port; a temperature sensor, sensing a temperature in the docking device to output a real temperature value; a processor, controlling the first connection port, the second connection port and the at least one peripheral equipment connection port coordinately according to USB- C power delivery protocol; wherein the processor receives the real temperature value to perform a normal charging mode or a cooling charging mode according to the real temperature value; when the real temperature value is greater than or equal to an upper temperature threshold, the processor performs the cooling charging mode and requests the input voltage of the second connection port to be equal to the peripheral device voltage and controls the input voltage to be transmitted to the at least one peripheral equipment connection port via the power converter.  
11. (Original). A charging management method for a docking device, including: 
sensing a real temperature value of the docking device; 
determining whether the real temperature value is greater than or equal to an upper temperature threshold; when the real temperature value is greater than or equal to the upper temperature threshold, a processor performs a cooling charging mode, otherwise, the processor performs a normal charging mode, wherein the cooling charging mode further includes following steps: controlling an input voltage of a second connection port of the docking device to be equal to a peripheral device voltage provided to a peripheral equipment connection port, wherein the second connection port is a USB Type-C connector connected to an external power, and the peripheral equipment connection port is connected to a peripheral device; 
controlling a power converter of the docking device to transmit the input voltage to the peripheral equipment connection port; and 
sensing the real temperature value of the docking device and determining whether the real temperature value is less than or equal to a lower temperature threshold, if not, continuously performing the cooling charging mode; if yes, performing the normal charging mode.  

Prior art comprising Yang (US 2019/0089190) discloses controlling power modes for output voltages or current and Yamashita (CN101147312 (A)) discloses a DC/DC converter which controls the DC/DC converter when an overtemperature condition exists.  However, none of the prior art of record discloses normal and cooling charging modes that control an input of a second connection port to be equal to a peripheral device voltage when a temperature value is greater than a threshold as claimed in the device and method claims 1 and 11 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 15, 2022